Citation Nr: 0115336	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
arthritis of the right knee, both hips, back, and right 
shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1952 to 
May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO granted an increased disability evaluation 
from 10 percent to 30 percent for the veteran's 
service-connected post-traumatic stress disorder (PTSD).  
Additionally, the RO denied the veteran's petition to reopen 
his previously denied claim for service connection for 
arthritis of multiple joints, including his right knee, both 
hips, back, and right shoulder.  

With regard to the veteran's petition to reopen his 
previously denied claim for service connection for arthritis 
of multiple joints, the Board notes that the RO specifically 
denied this issue in a January 1987 rating action.  Following 
receipt of notification of the decision, the veteran did not 
appeal this decision.  

The record indicates that the RO has also adjudicated claims 
for service connection for various other musculoskeletal 
disorders and complaints on several occasions.  The Board is 
satisfied that the final denial of the specific claim for 
service connection for arthritis of multiple joints is the 
January 1987 rating action. 

The issue of an increased rating for the PTSD will be 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  In January 1987, the RO denied service connection for 
arthritis.  The veteran did not appeal this decision.

2.  The evidence submitted since the RO's January 1987 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for arthritis of the right knee, both hips, back, 
and right shoulder.  

CONCLUSION OF LAW

The additional evidence received since the RO's January 1987 
decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for arthritis of his right knee, both hips, back, 
and right shoulder have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The evidence of record at the time of the January 1987 rating 
action may be briefly summarized.  Service medical records, 
including the May 1954 separation examination, are negative 
for complaints of, treatment for, or findings of arthritis.  
Service personnel records indicated that the veteran was 
awarded a Bronze Star for heroism and that he had been 
wounded when a shell burst.  In August 1986, the veteran was 
hospitalized at a VA facility where he underwent a left 
inguinal herniorrhaphy.  At that time, he reported that his 
past medical history was significant for arthritis in his 
shoulder and hips.  The reports contains no clinical evidence 
of arthritis.

In January 1987 the RO denied service connection for 
arthritis.  At that time the RO determined that arthritis was 
not shown by the evidence of record.  The veteran did appeal 
this decision.  Consequently, the RO's January 1987 denial of 
service connection for arthritis is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2000).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).  

Additional evidence received since the RO's January 1987 
decision includes the veteran's statements, which are to the 
effect that he sustained injuries to multiple joints, 
including his right knee, both hips, back, and right 
shoulder, as a result of his combat service in Korea.  As a 
result he now has arthritis in these joints.  

Also received were numerous medical records reflecting 
diagnoses of arthritis.  A July 1987 private medical 
statement indicates that the veteran hads severe degenerative 
joint disease of his hands and other areas.  A September 1987 
VA orthopedic examination shows an impression of severe 
degenerative joint disease in multiple joints, including his 
hands, right shoulder, lower back, left hip, knees, and left 
ankle.  Subsequent VA medical records reflect treatment for 
degenerative joint disease involving multiple joints.  

These documents clinically confirm for the first time the 
presence of degenerative joint disease of multiple joints.  
The Board finds, therefore, that these records provide 
evidence which bears directly and substantially upon the 
specific matter under consideration, is so significant that 
it must be considered to decide fairly the merits of this 
service connection claim, and was not considered by the RO 
when it rendered its last final denial in January 1987.  For 
these reasons, the Board concludes that new and material 
evidence has been received.  Consequently, the claim for 
service connection for arthritis of the veteran's right knee, 
both hips, back, and right shoulder is reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for arthritis of 
his right knee, both hips, back, and right shoulder is 
reopened, and to this extent only the appeal is granted.  


REMAND

As the Board noted in the previous portion of this decision, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, during the most recent VA psychiatric 
evaluation in March 1999 the veteran indicated that he was 
not receiving treatment for his PTSD.  Following the 
examination, the examiner recommended psychiatric follow-up.  
In a May 1999 statement the veteran reported that he was 
receiving treatment for his PTSD.  The Board is of the 
opinion that these records should be obtained.

Throughout the current appeal, the veteran has asserted that 
he sustained injuries to multiple joints, including his right 
knee, both hips, back, and right shoulder, during his combat 
service in Korea and that, as a result, he now has arthritis 
in these joints.  Although the service medical records do not 
reflect complaints of, treatment for, or findings of 
arthritis, service personnel reports do indicate that the 
veteran was wounded by a bomb blast and that he was awarded a 
Bronze Star for heroism.  Subsequent post-service treatment 
records demonstrate diagnoses of arthritis of multiple 
joints.  A complete and thorough review of the claims folder 
indicates that the veteran has not been accorded a VA 
examination for his arthritis.  Consequently, the Board 
concludes that a thorough and contemporaneous VA examination 
by an orthopedic specialist is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to procure 
copies of all previously unobtained VA 
and private medical records regarding 
treatment that he has received for the 
disabilities in issue since his 
separation from service up to the 
present.  The RO is requested to obtain 
all records which are not on file.  

3.  The RO should also request the VAMC in 
Gainesville, Florida to furnish copies of 
any treatment records covering the period 
from March 1999 to the present.  

4.  A VA examination by an orthopedic 
specialist should be conducted to 
determine the nature, severity, and 
etiology of the veteran's arthritis.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  In addition to x-rays of the 
veteran's right knee, both hips, back, 
and right shoulder, any other specialized 
testing deemed necessary should be 
performed.  

Following the examination, the examiner 
is requested to state specifically 
whether it is as likely as not that the 
veteran has traumatic arthritis of his 
right knee, both hips, back, and right 
shoulder which are related to service, 
including the injuries that he sustained 
from the shell burst that occurred when 
he was engaged in combat with enemy 
forces in Korea in June 1953.  A complete 
rationale for any opinion expressed 
should be provided.  

5.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the severity of the service-connected 
PTSD.  All necessary tests and studies 
deemed necessary should be conducted.  The 
examiner should express an opinion on the 
extent to which PTSD affects the veteran's 
occupational and social functioning.  It 
is requested that the examiner include a 
Global Assessment of Functioning (GAF) 
score as to the veteran's service-
connected PTSD with an explanation of the 
numeric code assigned.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review in 
conjunction with the examination.

6.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for arthritis of the right knee, right and 
left hip, back, and right shoulder.  In 
re-adjudicating this claim, the RO should 
consider the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



